UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 21, 2010 ELECTRO-SENSORS, INC. (Exact name of Registrant as Specified in its Charter) Minnesota 000-09587 41-0943459 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6111 Blue Circle Drive Minnetonka, Minnesota 55343-9108 (Address of Principal Executive Offices) (952) 930-0100 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security Holders Electro-Sensors, Inc. (the Company) held its Annual Meeting of Shareholders on April 21, 2010. Set forth below is a brief description of each matter voted upon at the meeting and the voting results with respect to each matter. 1. A proposal to set the number of directors at five. For Against Abstentions Broker Non-Votes 0 2. A proposal to elect five directors to serve until the next annual meeting ofshareholders: Director Nominee Votes For Votes Withheld Bradley D. Slye Peter R. Peterson Geoffrey W. Miller Joseph A. Marino Robert W. Heller 3. A proposal to ratify the appointment of Boulay, Heutmaker, Zibell & Co. P.L.L.P as independent auditors for the fiscal year ending December 31, 2010. For Against Abstentions Broker Non-Votes 0 Pursuant to the foregoing votes, the number of directors was set at five, Messrs. Slye, Peterson, Miller, Marino and Heller were elected to serve as directors until the next annual meeting of shareholders, and the appointment of Boulay, Heutmaker, Zibell & Co. P.L.L.P as independent auditors for the fiscal year ending December 31, 2010 was ratified. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ELECTRO-SENSORS, INC. Date: April 27, 2010 By: /s/ Bradley D. Slye Bradley D. Slye Chief Executive Officer and Chief Financial Officer
